 In the Matter of GILLESPIEFURNITURECOMPANYandFIIRNITUREWORKERSUNION,LOCAL 1561,UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,*A. F. OFL.1CaseNo. C=1.152.Decided January) 11,, 1940FurnitureManufacturing Industry-Settlement:stipulationproviding forcompliance with theAct-Order:entered on stipulation.Mr. Frank Mouritsen,for the Board.Mr. James S. Woollacott,of Los Angeles, Calif., for the respondent.Mr. A. H. PetersenandMr. James F. Awbrey,both of Los Angeles,Calif., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Furniture Work-ers Union, Local 1561, United Brotherhood of Carpenters and Joinersof America, A. F. of L., herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Twenty-first Region (Los Angeles, California), issued itscomplaint dated November 13, 1939, against Gillespie Furniture Com-pany; Los Angeles, California, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing thereon were duly served upon the respondent, theUnion, United Furniture Workers of America, Local 576, C. I. 0.,Teamsters Union, A. F. L., Central Labor Council, and Los AngelesIndustrial Union Council.The complaint alleged, in substance, (1) that although a majorityof the respondent's employees in an appropriate unit had designated1 Erroneously referred to as FurnitureWorkers Union, Local 1561, A. F. of L. in thepleadings.This was corrected by motionat thehearing.19 N. L.R. B., No. 40.350 GHJLESPSE' FURNITURE COMPANY351the Union as their representative for purposes of collective bargain-ing, the respondent, refused to bargain collectively with the Union ;(2) that the respondent increased the wages of its employees solelyfor the purpose of discouraging the employees from becoming mem-bers of the Union; and (3) that the respondent, by the above-men-tioned activities, and by urging, persuading, and warning its em-ployees to refrain from becoming or remaining members of the Union,and from attending union meetings, and by other acts, interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.The respondent did not file ananswer to the complaint.Pursuant to notice duly served upon the parties; a hearing washeld on December 7, 1939, at Los Angeles, California, before James C.Batten, the Trial Examiner duly designated by the Board.Therespondent, the Union, and the Board were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.During the course of the hearing, the Trial Examiner received inevidence,without objection, a stipulation entered into by the re-spondent, the Union, and counsel for the Board in settlement of thecase.This stipulation provides as follows :It is hereby stipulated and agreed by and between GillespieFurniture Company, through its representative James S. Woolla-cott, and Furniture Workers Union, Local 1561, United Broth-erhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, through its representative, JamesF. Awbrey, and Frank A. Mouritsen, Attorney for the NationalLabor Relations Board, that :I.Gillespie Furniture Company, hereinafter called Respond-ent, is a corporation organized and existing by virtue of the lawsof the State of California since the month of December, 1928.Respondent is engaged in the manufacture of wood furniture atits plant and principal place of business at 3011 East Pico Boule-vard, Los Angeles, California. In the course and conduct of itsbusiness, Respondent uses the following raw materials : lumber,glue, paint, glass and hardware.During 1938 the total value ofits raw materials purchased was $215,000.Of this amount rawmaterials valued at $90,000 were shipped to the Los Angeles plantof Respondent from points outside the State of California.That during the year 1938 Respondent manufactured woodfurniture valued at $735,394.00.Of this amount furniture valuedat $131,603.32 was shipped to points outside of the State of Cali- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDforma and the remainder was shipped to points within the Stateof California.Respondent is engaged in interstate commerce and is subject tothe jurisdiction of the National Labor Relations Board.II.Furniture Workers Union, Local 1561, United Brotherhoodof Carpenters and Joiners of America, affiliated with the Amer-ican Federation of Labor, hereinafter referred to as the Union,is a labor organization as defined in Section 2, subdivision (5) ofthe National Labor Relations Act.III.A unit for purposes of collective bargaining composed ofall production employees at Respondent's Los Angeles plant, ex-clusive of supervisors, office and clerical employees, salesmen,watchmen, and teamsters is a unit appropriate for the purposesof collective bargaining.During the month of May, 1939, therewere approximately 167 employees within said unit.IV. On or about May 1, 1939, representatives of the Union metwith Forrest Gillespie, President of Respondent, and requestedthat he negotiate with them as representatives of respondent'semployees.Gillespie referred saidUnion representatives toJames S. Woollacott and Robert F. Chapman and informed saidUnion representatives that negotiations were to be carried onwith the men named.On or about May 2, 1939, Union representatives met withJames S. Woollacott and Robert F. Chapman and informed saidWoollacott and Chapman that they represented a majority ofthe production employees of respondent and requested that saidWoollacott and Chapman, as representatives of Respondent, enterinto negotiations with them relative to wages, hours and workingconditions for the production employees of respondent.At thattime the representatives of the Union offered to show to Woolla--cott and Chapman 137 authorization cards signed between April20, and May 1, 1939, by production employees of Respondentdesignating the Union as bargaining agent for said productionemployees.One of the cards which the Union representativesoffered to show to Woollacott and Chapman is attached heretoand marked Exhibit "A".2 Said Chapman and Woollacott didnot question the fact that the Union represented a majority ofthe production employees of Respondent at that time.On or about May 5, 1939, representatives of the Union pre-sented a proposed contract to said Chapman and Woollacott tobe used as a basis for negotiations.A copy of said proposalis attached hereto and marked Exhibit "B".2On or about May2 This exhibit is in the record and need not be set forth in the Decision. GILLESPIE FURNITURE 00\I1PAN'Y3538, 10, 12, 16 and 26, 1939, Union representatives requested ofChapman and Woollacott a conference for negotiations upontheir proposal or a counter proposal of Respondent.On or about May 26, 1939, Chapman and Woollacott informedUnion representatives that Respondent would not bargain withthe Union until the said Union had been certified by the NationalLabor Relations Board as exclusive bargaining agent of the^ pro-duction employees of Respondent.Respondent's position as indicated above has been maintainedfrom May 26, 1939 until the present time.SinceMay 26, 1939 the Union representatives from time totime have again offered to show to representatives of Respondentauthorization cards signed by a majority of production employees.within the unit outlined in Section III hereof, designating theUnion as exclusive collective bargaining-agent of said productionemployees.V. The National Labor Relations Board may make appropriatefindings and without further notice to the parties enter its Orderupon the facts herein stipulated.VI. Such Order shall be in the following form :Gillespie Furniture Company, its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Furniture WorkersUnion, Local 1561, United Brotherhood of Carpenters. andJoiners of America, AFL, as the exclusive representative of theirproduction employees, excluding supervisors, office and clericalemployees, salesmen, watchmen, and teamsters ;(b) In any other manner interfering with, re'st'raining, orcoercing their employees, and the employees of each of them,in the exercise of their rights to self-organization, to form, join,.or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds,will effectuate the policies of the Act :(a)Upon request, bargain collectively with Furniture Workers.Union,Local 1561, United Brotherhood of Carpenters andJoiners of America, AFL, as the exclusive representative of theirproduction employees, exclusive of supervisors, office and clerical.employees, salesmen, watchmen, and teamsters, with respect to 354DECISIONSOF NATIONALLABOR RELATIONS BOARDrates of pay, hours of employment, and other conditions of em-ployment, and, if an understanding is reached on any such mat-ters, embody said understanding in an agreement signed by theRespondent and the Union for a definite term;(b)Post immediately in conspicuous places in and about theirplant notices to their employees, and maintain said notices for aperiod of at least sixty (60) consecutive days from the date ofthe posting, stating that the Respondent will cease and desist inthe manner set forth in paragraphs 1 (a) and (b), and that theywill take the affirmative action set forth in paragraph 2 (a) ofthis Order;(c)Notify the Regional Director for the Twenty-first Regionin writing within ten (10) days from the date of the Board'sapproval of this Stipulation, of the .acts Respondent has takento comply therewith.VII. Respondent consents, without further notice, to the entryof a decree of the Ninth Circuit Court of Appeals based on theBoard's Order in this matter.VIII. This Stipulation is subject to the approval of the Na-tional Labor Relations Board.IX. All matters stipulated and agreed to are contained withinthe terms of this Stipulation, and there is no verbal agreementof any kind which varies, alters,. or adds to the Stipulation.On December 26, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, transferring the proceeding to the Board forthe purpose of entry of a decision and order by the Board pursuantto the provisions of the said stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTGillespie Furniture Company, a California corporation having itsplant and principal place of business at Los Angeles, California, isengaged in the manufacture and sale of wood furniture.The prin-cipal raw materials used by the respondent are lumber, glue, paint,glass, and hardware.During 1938 the respondent purchased $215,000worth of such raw materials. Of this amount, raw materials valued at$90,000 were shipped to the respondent from points outside the Stateof California.During 1938 the respondent manufactured furniture GTLLESPIE FURNITURE COMPANY355valued at $735,394.Of this -amount, furniture valued at $131,603.32was shipped by the respondent to points outside the State of Cali-fornia.The respondent admits that it is engaged in interstatecommerce.We find that the above-described operations' of the respondent con-stitute. a continuous flow of trade, traffic, and, commerce among theseveralStates.ORDERUpon the basis of the abovefindings offact, stipulation, and theentirerecord in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Gillespie Furniture Company, Los Angeles, Cali-fornia, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with FurnitureWorkersUnion, Local 1561, United Brotherhood of Carpenters and Joinersof America, A. F. of L., as the exclusive representative of their pro-duction employees, excluding supervisors, office and clerical employees,salesmen, watchmen, and teamsters;(b) In any other manner interfering with, restraining, or coercingtheir employees, and the employees of each of them, in theexercise oftheir rights to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their own.choosing, or to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with FurnitureWorkersUnion, Local 1561, United Brotherhood of Carpenters and Joiners ofAmerica, A. F. of L., as the exclusive representative of their pro-duction employees, exclusive of supervisors, office and clerical em-ployees, salesmen, watchmen, and teamsters, with respect to rates ofpay, hours of employment, and other conditions of employment, and,if an understanding is reached on any such matters, embody saidunderstanding in an agreement signed by the Respondent and theUnion fora definite term;(b)Post immediately in conspicuous places in and about their plantnotices to their employees, and maintain said notices for a period of atleast sixty (60) consecutive days from the date of the posting, statingthat the Respondent will cease and desist in the manner set forth inparagraphs 1 (a) and (b), and that they will take the affirmativeaction set forth in paragraph 2 (a) of this Order; 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order, of the actsrespondent has taken to comply herewith.33 This provision contemplates action by the respondent subsequent to the.issuanceof the Order rather than subsequent to the approval of the stipulation by theBoard, asindicated in the stipulation.If such action, however, has already been taken by therespondent, this provision shallnot bedeemed to require repetition thereof.